DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/23/2022, which has been entered and made of record. Claim(s) 1- 7, 9-16, 18-20 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 9, 12, 13, 16, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (US 10402068 B1) in view of Ono (US 20110032384 A1). 
Regarding claim 1, Dodge discloses An electronic apparatus, comprising: a display; and a processor configured to (Dodge, fig.1, a display 400; fig.2, a processor unit 240): 
control the display to display an image on the display (Dodge, “(36) The access device 200 may be configured to provide a display 400 of content received from the catalog system 110 or from the content enhancement engine 1700.”), 
receive an input associated with a keyword (Dodge, “(40) the access device 200 may submit a query to the catalog system 110. (49) the processor unit 240 may be configured to coordinate the process of receiving requests for content (e.g., query parameters such as keywords) and presenting one or more interfaces including the requested content.”), 
identify a screen mode of the display displaying the image among a plurality of screen modes (Dodge, “(72) The access device detector 325 is configured to detect access device information such as display dimensions, display orientation, an identifier for an application being used to display the interface, resource level for the access device (e.g., power, network bandwidth, processor bandwidth, memory, etc.), and the like.”), 
 receive information on searched contents related to the keyword from an external apparatus based on a search operation, select a plurality of contents corresponding to the identified screen mode among the searched contents, provide a list including the selected plurality of contents corresponding to the identified screen mode, each of the selected plurality of contents being related to the keyword as a result of the search operation (Dodge, “(40) The access device 200 may be configured to request information from the catalog system 110. For example, the access device 200 may submit a query to the catalog system 110. A search engine 122 may process the query to identify items and/or content describing an item from an item data store 126. The identification may be a literal identification (e.g., exact match between item data and the item search request). The identification may be a partial match (e.g., words with similar stems or synonyms matching). In some implementations, the search may be executed against an index of the item data store 130. Claim 4, receiving the request from an access device; and detecting a functional characteristic of the access device using information included in the request, wherein the functional characteristic is one of: display dimensions, display orientation, an identifier for an application being used for display, or level of a resource for the access device, and wherein retrieving the first image and the second image is based at least in part on the functional characteristic of the access device, wherein the first image and the second image can be received and displayed by the access device associated with the functional characteristic”. Therefore, images are selected according to the request query and display orientation).
However, Dodge fails to explicitly disclose a plurality of screen modes having different aspect ratios, the identified screen mode corresponding to one of a landscape mode and a portrait mode.
On the other hand, Ono disclose identify a screen mode of the display displaying the image among a plurality of screen modes having different aspect ratios (Ono, fig.11, “abstract, a detection unit configured to detect whether the apparatus is in the landscape orientation or in the portrait orientation”. Therefore, if the landscape orientation aspect ratio is a:b, then the portrait orientation aspect ratio is b:a), 
select a plurality of contents corresponding to the identified screen mode among the searched contents, the identified screen mode corresponding to one of a landscape mode and a portrait mode, provide a list including the selected plurality of contents corresponding to the identified screen mode (Ono, fig.3, “abstract, a detection unit configured to detect whether the apparatus is in the landscape orientation or in the portrait orientation. [0056] In step S301, the recording and reproducing unit 203 reads out one still image file from the recording medium M, and transmits the additional information to the control unit 204. In step S302, the control unit 204 detects the portrait/landscape orientation of the reproduced still image based on the additional information. [0057] When the still image is in the landscape orientation (YES in step S303), in step S304, the control unit 204 adds the still image to the list of the landscape-oriented images. [0060] On the other hand, when the still image is not in the landscape orientation (NO in step S303), in step S308, the control unit 204 adds the still image to the list of the portrait-oriented images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ono and Dodge. That is, adding the display mode of portrait and landscape orientations of Ono to the display mode of Dodge. The motivation/ suggestion would have been a control unit configured to display a plurality of images in one orientation of the landscape-oriented image and the portrait-oriented image on the display unit in response to an instruction (Ono, claim 1).
Regarding claim 12, it is interpreted and rejected under similar rational as claim 1.
Regarding claim 20, it recites similar limitations as claim 1, except that it further recites “A non-transitory computer-readable recording medium having recorded thereon a program executable by a processor of an electronic apparatus to perform a method”.
Dodge further discloses A non-transitory computer readable medium comprising computer readable code executable by one or more processors (Dodge, “(59) In some implementations, the access device 200 may include a non-transitory computer-readable memory configured to store executable instructions”).
Regarding claim 2, Dodge in view of Ono discloses The electronic apparatus of claim 1. 
On the other hand, Dodge fails to explicitly disclose but Ono discloses wherein the plurality of screen modes include a landscape mode having a width longer than a length and a portrait mode having the length longer than the width (Ono, fig.11). The same motivation of claim 1 applies here.
Regarding claim 6, Dodge in view of Ono discloses The electronic apparatus of claim 1. 
Dodge further discloses wherein the processor is configured to: request the search operation by transmitting information on the keyword to an the external apparatus, and receive the information on the searched contents related to the keyword mode from the external apparatus, the information on the searched contents including information related to the screen mode of the searched contents (Dodge, “(40) The access device 200 may be configured to request information from the catalog system 110. For example, the access device 200 may submit a query to the catalog system 110. A search engine 122 may process the query to identify items and/or content describing an item from an item data store 126. The identification may be a literal identification (e.g., exact match between item data and the item search request). (229) To tailor the content and/or hints, message 1610 may be transmitted to the access device 200. The message 1610 may request functional characteristics for an access device. The message 1610 may include a request for functional characteristics such as display dimensions, display orientation, an identifier for an application being used to display the interface, resource level for the access device (e.g., power, network bandwidth, processor bandwidth, memory, etc.), and the like.”).
Regarding claim 7, Dodge in view of Ono discloses The electronic apparatus of claim 6. 
Dodge further discloses wherein the processor is configured to request the search operation by transmitting information on the keyword and the screen mode to the external apparatus (Dodge, “(40) The access device 200 may be configured to request information from the catalog system 110. For example, the access device 200 may submit a query to the catalog system 110. Claim 4, receiving the request from an access device; and detecting a functional characteristic of the access device using information included in the request, wherein the functional characteristic is one of: display dimensions, display orientation, an identifier for an application being used for display, or level of a resource for the access device”).
Regarding claim 9, Dodge in view of Ono discloses The electronic apparatus of claim 1. 
Dodge further discloses wherein the processor is configured to: control the display to display a plurality of thumbnail images of the selected plurality of contents corresponding to the screen mode on the display, and control the display to display the image of the content on the display based on one of the plurality of thumbnail images being selected according to a user input (Dodge, “(26) If a user selects a thumbnail (e.g., by touch or click), the content corresponding to the thumbnail can be presented in the main viewing portion. (54) For example, if a user selects a thumbnail image associated with content showing one view of the item, the selection may cause the interface generator 210 to present an animated transition from content currently shown in a main viewing area to content associated with the selected thumbnail image. Claim 4, receiving the request from an access device; and detecting a functional characteristic of the access device using information included in the request, wherein the functional characteristic is one of: display dimensions, display orientation, an identifier for an application being used for display, or level of a resource for the access device, and wherein retrieving the first image and the second image is based at least in part on the functional characteristic of the access device, wherein the first image and the second image can be received and displayed by the access device associated with the functional characteristic”. Therefore, the thumbnail images are corresponding to the content, which is received associated with the request and display orientation).
Regarding claim(s) 13, 16, 17, 18, they are interpreted and rejected under similar rational as claims 2, 6, 8, 9, respectively.
Claim 3, 4, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (US 10402068 B1) in view of Ono (US 20110032384 A1), and further in view of Gothlin et al. (US 20180011551 A1).
Regarding claim 3, Dodge in view of Ono discloses The electronic apparatus of claim 2. 
On the other hand, Dodge in view of Ono fails to explicitly disclose but Gothlin discloses wherein the display has a screen with the width longer than the length, and the display is rotatable, and is horizontally positioned in the landscape mode and vertically positioned in the portrait mode (Gothlin, fig.2, “[0041] Possible aspect ratios for the display screen 8 are for example 4:3 or 16:9. Other aspect ratios are also possible to use for the display screen 8. [0043] The rotational movement is steered by a control unit 16 that secures that the display screen 8 is rotated 90° between the portrait and landscape orientations depending on the driving mode of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gothlin into the combination of Dodge and Ono. That is, adding the rotating the display between the portrait and landscape orientations of Gothlin to the display of Dodge and Ono. The motivation/ suggestion would have been the display screen of the display screen unit can be utilized in an efficient way by using the full screen area both in the portrait and landscape orientations (Gothlin, [0007]).
Regarding claim 4, Dodge in view of Ono discloses The electronic apparatus of claim 2. 
On the other hand, Dodge in view of Ono fails to explicitly disclose but Gothlin discloses a driver including a motor configured to drive the display to be rotatable, wherein the processor is configured to control the driver to rotate the display in the landscape mode or the portrait mode (Gothlin, fig.2, “[0056] The rotational movement of the inner hollow shaft 18 and the axial and rotational movement of the outer hollow shaft 19 is steered by the control unit 16 that secures that the display screen 8 is axially displaced and rotated 90° between the portrait and landscape orientations depending on the driving mode of the vehicle”). The same motivation of claim 3 applies here.
Regarding claim 14, it is interpreted and rejected under similar rational as claim 3.
Claim 10, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (US 10402068 B1) in view of Ono (US 20110032384 A1), and further in view of Park et al. (US 20180146224 A1).
Regarding claim 10, Dodge in view of Ono discloses The electronic apparatus of claim 9, wherein displaying searched contents on the display, has been disclosed.
On the other hand, Dodge in view of Ono fails to explicitly disclose but Park discloses wherein the processor is configured to: identify a change in a screen mode while displaying the image of the content, and control the display to display information or an image of other content corresponding to the changed screen mode on the display (Park, “[0048] Furthermore, when the display device 100 has a portrait orientation (hereinafter, referred to as a “portrait mode”), the display device 100 may display additional content together with landscape-oriented content or may display content based on a source different from a source of the landscape-oriented content. [0112] In operation S320, the display device 100 may sense pivoting of the display device 100 while the video content is displayed. The pivoting of the display device 100 means that the display device 100 is changed from a horizontally elongated rectangular shape to a vertically elongated rectangular shape and vice versa. [0117] According to an example embodiment, the display device 100 may display video content in a landscape mode, and then may display the personalized content in response to a change to a portrait mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park into the combination of Dodge and Ono. That is, adding the displaying contents based on the display mode of Park to the display of searched contents of Dodge and Ono. The motivation/ suggestion would have been to provide a display device and a method of displaying content, and more particularly, to a display device for displaying content different from existing content when the display device rotates and a method of displaying content (Park, [0002]).
Regarding claim 19, it is interpreted and rejected under similar rational as claim 10.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (US 10402068 B1) in view of Ono (US 20110032384 A1), and further in view of Kaneko (US 20220141441 A1).
Regarding claim 11, Dodge in view of Ono discloses The electronic apparatus of claim 1, wherein to provide the list including the selected plurality of contents corresponding to the screen mode, has been disclosed.
On the other hand, Dodge in view of Ono fails to explicitly disclose but Kaneko discloses wherein the processor is configured to provide the list including the plurality of contents based on a priority of a level (Kaneko, “[0135] The thumbnails 102 of the plurality of captured images are arranged in accordance with the priority levels of the plurality of captured images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kaneko into the combination of Dodge and Ono. That is, applying the displaying thumbnails based on the priority levels of Kaneko to display the list of Dodge and Ono. The motivation/ suggestion would have been the captured images of the desired inspection portion can be easily checked (Kaneko, [0131]).
Allowable Subject Matter
Claims 5 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, it recites, the processor is configured to control the driver to rotate the display in the second mode based on identifying that there is no content corresponding to the identified screen mode based on the search operation while the display is in the first mode.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole. 
Claim 15 recites similar limitations as claim 5 thus is allowed under similar rational.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-14, 16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            11/30/2022ri